Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s response
Applicant’s amendments filed on 12/06/2021 have been considered. The objections/rejections have been withdrawn because the Applicant has properly overcome the objection/rejections. However, the examiner is obliged to point out the amendment to the specification, because the Applicant’s amendment to the specification has not been overcome the objection. For example,” arrow 152” in ¶0054 is not consistent with an arrow ‘150’ shown in Fig. 4A. Furthermore, the reference number ‘150’ is not seen in the specification, and the reference number ‘152’ has also been designated as “a dielectric bonding layer”, please see ¶0060- ¶0069, ¶0071, and ¶0072.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: please see ¶0002 as indicated above.

The reference of interest is cited:
	Regarding claim 21, Chen et al. (US 20210098423 A1) teaches a device package comprising: 

a second die (300) over the first die and bonded to the first die at an interface, wherein the interface comprises a metal-to-metal bond (see a contact pad (110b) of the first die (200) bonded to the second die (300); and
an insulating material (300a) surrounding the second die (300). 


    PNG
    media_image1.png
    409
    815
    media_image1.png
    Greyscale

However, Chen et al. fails to further teach and/or suggest including a first conductive bonding layer on the second die and the insulating material; and 
a substrate bonded to the first conductive bonding layer by a second conductive bonding layer, wherein the first conductive bonding layer physically contacts the second conductive bonding layer as claimed in claim 21, which shows the first conductive bonding layer (116) on the second die (300) and the insulating material (114); and 
a substrate (120) bonded to the first conductive bonding layer (116) by the second conductive bonding layer (118), wherein the first conductive bonding layer physically contacts the second conductive bonding layer as shown by the Applicants’ Fig. 1L.
Regarding claim 31, Chen et al. (US 20210098423 A1) teaches a package comprising: 
a first die (10) comprising a semiconductor substrate and a through via (110a) extending through the semiconductor substrate; 
a second die (20) bonded to the first die (10), wherein a contact pad (210b) of the second die directly contacts a contact pad (110b) of the first die without an intervening bonding layer; an insulating material (300a) around the second die (20). 
However, Chen et al. fails to further teach and/or suggest wherein the contact pad of the second die (20) directly contacts the through via of the first die (10); and 
a substrate directly bonded to the second die without an intervening bonding layer, wherein the substrate further directly contacts the insulating material as claimed in claim 31 and Applicant’s Fig. 4C which shows the contact pad(310) of the second die (300) directly contacts the through via (204) of the first die (200); and a substrate (120) directly bonded to the second die (300) without an intervening bonding layer, wherein the substrate further directly contacts the insulating material.
Regarding claim 35, please see claim 21.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see ¶0002-¶0003 as indicated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASMINE J CLARK/ Primary Examiner, Art Unit 2816